DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9, 11-16, 18-22, and 24 of US Application No. 16/418,376 are currently pending and have been examined. Applicant amended claims 1, 8, and 15. Applicant previously canceled claims 3, 10, 17, and 23.

Response to Arguments
Applicant's arguments, see REMARKS, filed 12 September 2022, regarding the rejections of claims 1-2, 4-9, 11-16, 18-22 under 35 USC § 101 have been fully considered but they are not persuasive. 
Applicant argues that 1) the claims do not recite a judicial exception, 2) that the abstract idea is integrated into a practical application, and 3) the claims amount to significantly more than the judicial exception. 

Examiner response: Claims do not recite a judicial exception
	Applicant argues that the claims do not recite a judicial exception because the one or more tiles are received as data files and a human mind cannot receive the one or more tiles as data files. Examiner respectfully disagrees the claims do not recite a judicial exception.
Claims can recite a mental process even if they are claimed as being performed on a computer. In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2)(III)(C).
	The claim recites multiple limitations that may be performed mentally, even though some of the limitations are performed in a computer environment. Examiner has identified “determining, using a graph search, a route for a vehicle based on a location of the vehicle and a destination of the vehicle” and “updating the route for the vehicle based on at least one of the one or more tiles”, as limitations that can be performed mentally or with the aid of pen and paper. Applicant’s arguments are not relevant with respect to determining a route, as the determination is not made based on receiving tiles or data from received tiles. Applicant does not provide any arguments as to why determining a route is not a mental process, i.e., a judicial exception. Therefore, the claim is directed to a judicial exception because determining the route may be performed mentally. 
Further, updating the route is based on the one or more tiles. Examiner interprets this limitation, given its broadest reasonable interpretation, to encompass updating the route based on the information contained in the tile. A person can update the route based on information such as traffic information and a time range for which the traffic information is valid. Updating the route is not interpreted as being dependent on the status of the tile or the information as a data file. Claiming that the tiles are received as data files merely places the updating of the route in a computing environment. In other words, but for the tiles containing the information in a data file, the updating may be performed mentally. Therefore, the claim is directed to a judicial exception because updating the route may be performed mentally and the data used to perform the update merely places the updating of the route in a computing environment.

Examiner response: the abstract idea is integrated into a practical application
	Applicant argues that the claim is integrated into a practical application because the claims recite a unique manner of minimizing bandwidth while obtaining sufficient information relating to traffic only within only specifically identified tiles of a map database. 
The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). See MPEP 2106.04(d)(1). In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. Micro, 837 F.3d at 1313, 120 USPQ2d at 1100. See MPEP 2106.05(a).
Given the broadest reasonable interpretation of the claim, the claim does not reflect the improvement in technology suggested by Applicant. Applicant asserts that the improvement is a minimization of bandwidth while still obtaining sufficient traffic information relating to traffic only within specifically identified tiles. However, the limitation “receiving the one or more tiles as data files that contain traffic information along the route tree and a time range for which the traffic information for a given tile is valid, wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route”, given its broadest reasonable interpretation, encompasses receiving tiles for all links in a geographic area that were used in determining the route even if the link was not included in the final route. The claim does not provide any limit or parameters for which tiles are considered but not used. Accordingly, the claim encompasses routing algorithms that evaluate all links (i.e., not specifically identified links) for a particular geographic area in determining the route (e.g., a Dijkstra algorithm). If all links are used in determining the route, then every tile associated with those links, i.e., all tiles for the geographical area and not specifically identified tiles, will be received. Accordingly, in such situations, there is no reduction/optimization in bandwidth, as every tile would be received. Accordingly, Applicant’s argument is not persuasive. 

Examiner response: the claims amount to significantly more than the judicial exception
Applicant argues that the claim amounts to significantly more than the judicial exception because the additional elements, when viewed as a combination, yield a claim that amounts to significantly more than the judicial exception because it provides an improvement to the technology of the claims. Applicant’s arguments suggest both improvements to the functioning of a computer and to any other technology.
Examiner maintains that the claims do not represent an improvement in the functioning of a computer for the reasons already indicated above. 
The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a)(II).
	The improvement in technology suggested by Applicant is not an improvement because the suggested improvement is found in the abstract idea itself. Applicant argues that:
Specifically, the claims are directed to improving a determined route in at least one measure, such as route or distance. See Applicant’s publication paragraph [0061]. This may be accomplished by consideration of one or more tiles received as data files from a database of distinct map tiles containing traffic information along a route tree. See Applicant’s publication paragraph [0044]. Such traffic information may be valid for a given time range. Id. To this end, the claims may determine whether to update a determined route by consideration of traffic information and may then update a route based on one or more tiles. See REMARKS at page 10.

In short, Applicant’s suggested improvement is updating the route after considering traffic information from tiles. However, Examiner has already identified “updating the route for the vehicle based on at least one of the one or more tiles” as an abstract idea. Applicant’s suggested improvement is found in the abstract idea. Therefore, Applicant’s suggested improvement is not an improvement in technology because it is found in the abstract idea itself.
	Finally, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
• Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
• Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h);

• Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
• Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).
	The ordered combination of the instant claims are well-understood, routing, conventional activities previously known to the industry. In this regard, the ordered combination of the instant claims is determining a route, requesting data related to the route, receiving the requested data, updating the route based on the data, and causing an output of the updated route. As evidenced by the rejection under § 103 below, this combination of elements is disclosed by Schunder. Therefore, the claimed ordered combination is well-understood, routing, conventional activity previously known to the industry and do not amount to significantly more than the judicial exception.
	
For all of the above reasons, Applicant’s arguments are not persuasive. The previous rejections under § 101 are maintained.

The previous rejections of claims 1-2, 4-9, 11-16 and 18-20 under 35 USC § 103 are withdrawn in consideration of the amended claims. The previously-cited prior art does not teach all of the new claim limitations. However, new claim rejections for claims 1-2, 4-9, 11-16 and 18-20 under 35 USC § 103 are set forth below.
In addition, Applicant argues that Schunder does not teach wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route. Examiner, in the previous rejection, acknowledged that Schunder alone does not teach this claim limitation. As indicated in the previous rejection, Examiner indicated that the combination of Schunder and Abraham does teach this limitation. In this regard, Schunder discloses that tile data for roads within some tolerance of distance from the recommended route may be downloaded. Schunder is silent with respect to whether or not these roads, i.e., links, were considered in determining the initial route, as Schunder does not disclose any particular method for determining the initial route. However, Abraham discloses computing routes using Dijkstra’s method. See Abraham at ¶ [0021]. Using Dijkstra’s method involves fixing a single node as the "source" node and finds shortest paths from the source to all other nodes in the graph, producing a shortest-path tree. See https://en.wikipedia.org/wiki/Dijkstra%27s_algorithm. In other words, the device of Schunder, using the Dijkstra method to determine the route as disclosed by Abraham, would result in all nodes and links between the nodes being considered in determining the route. All the nodes would include the roads within a tolerance of distance from the final route as disclosed in Schunder. Accordingly, the combination of Schunder and Abraham teaches wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route (i.e., the nearby links and nodes of Schunder that were considered in route determination using the Dijkstra method of Abraham). Therefore, Examiner maintains that Schunder in combination with Abraham teaches this limitation.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 7, 9-11, 13-16, 18-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determining, using a graph search, a route for a vehicle based on a location of the vehicle and a destination of the vehicle” and “updating the route for the vehicle based on at least one of the one or more tiles”.  Independent claims 8 and 15 recite substantially similar limitations. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person determining a route to take based on a known destination and looking at data collected and updating or changing the route based on the collected data. The mere nominal recitation (in claims 8 and 15) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   Therefore, these limitations are abstract ideas and claims 1, 8, and 15 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “causing transmission of a request for one or more tiles containing traffic information along a route tree, wherein the route tree includes a collection of links considered during determination of the route by the graph search including links that are not included in the route, wherein the one or more tiles are distinct map tiles and represent subdivisions of a geographic area” and “receiving the one or more tiles as data files that contain traffic information along the route tree and a time range for which the traffic information for a given tile is valid, wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route”. Claims 8 and 15 recite similar limitations. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Transmitting a request for tiles containing traffic information and receiving tiles containing traffic information is data gathering. Claim 8 recites the additional element “at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to”. The processor is recited at a high level of generality and represents a generic computer. This additional element uses a computer as a tool to perform the abstract idea, which does not integrate the judicial exception into a practical application of that exception. Claim 15 recites the additional element “computer program product for determining route guidance with traffic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to”. This additional element is computer code stored on medium, where the computer code is instructions to perform the abstract idea. This is merely instructions to implement the abstract idea on a computer, which does not integrate the judicial exception into a practical application of that exception. Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated above, the processor, storage medium and program code instructions represent a generic computer. Using a generic computer to perform the abstract idea does not amount to significantly more than the judicial exception. The additional elements causing transmission of a request for tiles and receiving the tiles are generic computing functions, i.e., receiving or transmitting data over a network, performed by a generic computer which do not amount to significantly more than the judicial exception.  Therefore, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	
Dependent claims 2, 4-7, 9, 11-14, 16, 18-22, and 24 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 4, the causing a display of the route is mere post solution activity.  The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schunder et al. (US 2013/0332069 A1, “Schunder”) in view of Abraham et al. (US 2011/0295497 A1, “Abraham”) and Richter et al. (DE 10 2009 054 233 A1, “Richter”).

With respect to claim 1, Schunder discloses system for advanced map information delivery, processing, and updating and teaches:
at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: 
determine, [ ], a route for a vehicle based on a location of the vehicle and a destination of the vehicle (once a user enters a destination and the system determines a current location of the vehicle, a calculation can be made to determine which roads are recommended for travel to define a route, i.e., the recommended route – see at least ¶ [0138]-[0139]);
cause transmission of a request for one or more tiles containing traffic information along a route tree (downloading/updating of required tiles – see at least ¶ [0139]; system can determine that tile updates are needed and pull updates from a remote server – see at least ¶ [0142]; Given its broadest reasonable interpretation, this limitation only requires transmitting a request for a single tile containing information along a route tree. If the route tree includes a collection of links considered during determination of the route, then all links that are included in the determined route are part of the route tree. Requesting a single tile, including a tile for a link that is included as part of the determined route, reads on the claim.), wherein the route tree includes a collection of links considered during determination of the route [ ] (recommended route – see at least ¶ [0138]-[0139]; i.e., all links that are included in the determined route were considered and are, therefore, part of the route tree), wherein the one or more tiles are distinct map tiles and represent subdivisions of a geographic area (a larger geographic area, e.g., Michigan, is subdivided into tiles 200 – see at least Fig. 3 and ¶ [0163]); 3 of 18Appl. No.: 16/418,376 Amdt. dated January 27, 2022 Attorney Docket No.: 064359/530380 Reply to Office Action of September 27, 2021 
receive the one or more tiles as data files that contain traffic information along the route tree (downloading/updating of tiles – see at least ¶ [0139]; tile data may include traffic pattern data – see at least ¶ [0066]-[0070]) [ ], wherein the one or more received tiles includes one or more tiles associated with links [ ] not included within the route (data requested for download includes data for roads within some tolerance of distance from the recommended route – see at least ¶ [0138]; i.e., tiles for links not part of the determined route but for links within the tolerance distance will be downloaded); 
update the route for the vehicle based on at least one of the one or more tiles (once all tiles are updated, the system applies the tile data to the determined route to find the fastest route, or other optimization – see at least Fig. 4 and ¶ [0180]); and 
cause the updated route to be provided to a navigation application associated with the vehicle (the route matching the desired criteria is presented to the user – see at least Fig. 4 and ¶ [0180]; output may be made to a vehicle navigation device 60 – see at least Fig. 1 and ¶ [0036]).

Schunder discloses using conventional methods of route determination (¶ [0177]). However, Schunder fails to teach determining the route using a graph search; receiving a time range for which the traffic information for a given tile is valid.

However, Abraham discloses determining routes and teaches:
determining, using a graph search, the route (computing an optimal route using Dijkstra’s method – see at least ¶ [0021]; a Dijkstra algorithm finds the shortest path between nodes in a graph, which represent a road network – see animated figure and explanation at Wikipedia at https://en.wikipedia.org/wiki/Dijkstra%27s_algorithm);
wherein the route tree includes a collection of links considered during determination of the route using the graph search including links that are not included in the route (A Dijkstra algorithm finds a shortest route by evaluating the distance between adjacent nodes, i.e., links, in a road network. A node having a higher distance to the next node is eliminated. Each node and corresponding link distance is evaluated until the shortest path is identified. The Dijkstra algorithm results in a collection of links that have been evaluated to determine the shortest path, where some of the evaluated links are part of the shortest path and some of the links are not part of the shortest path. See Wikipedia.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for advanced map information delivery, processing, and updating of Schunder to determine routes using a conventional method such as a Dijkstra algorithm, as taught by Abraham, to determine an optimal route between a destination and start location (Abraham at ¶ [0019], [0021]).

The combination of Schunder and Abraham teaches: 
cause transmission of a request for one or more tiles containing traffic information along a route tree (downloading/updating of required tiles – Schunder ¶ [0139]; system can determine that tile updates are needed and pull updates from a remote server – Schunder at ¶ [0142]), wherein the route tree includes a collection of links considered during determination of the route but not included within the route (computing an optimal route using Dijkstra’s method – Abraham at ¶ [0021]; Routing using a Dijkstra algorithm results in a collection of links that have been evaluated to determine the shortest path, where some of the evaluated links are included as part of the shortest path and some of the links are not included as part of the shortest path.); and
receive the one or more tiles that contain traffic information along the route tree (downloading/updating of tiles – Schunder at ¶ [0139]; tile data may include traffic pattern data – Schunder at ¶ [0066]-[0070]), wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route (user may stray from the determined route such that additional data for roads within a tolerance distance of the determined route may be needed – Schunder at ¶ [0138]; In other words, tiles associated with roads/links not included within the determined route may be downloaded if they are within the distance tolerance of the determined route. These links not included within the determined route but within a distance tolerance of the main route will include links considered in the Dijkstra algorithm of Abraham in determining the shortest route.).
Finally, Richter discloses providing geometric map data and teaches:
receiving a time range for which the traffic information for a given tile is valid (traffic congestion information is provided with time windows which are assigned to the individual traffic congestion – see at least abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for advanced map information delivery, processing, and updating of Schunder to receive a time range, as taught by Richter, to avoid having to compile the basic map data (Richter at ¶ [0014]).

Regarding claim 2, Schunder further teaches: 
determining whether the traffic information provided by the one or more tiles covers the entire route tree (once a list of tiles has been determined, each tile along the route is checked for to see if an updated tile is necessary – see at least Fig. 4 and ¶ [0178]); 
in an instance in which the traffic information provided by the one or more tiles fails to cover the entire route tree, causing a request for one or more additional tiles containing traffic information to be transmitted (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]; system can determine that updates are needed and pull updates form a remote server – see at least ¶ [0142]); 
receiving the one or more additional tiles that contain traffic information along the route tree (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]); and 
updating the route based on the one or more additional tiles (once all tiles are updated, the system applies the tile data to the determined route to find the fastest route, or other optimization – see at least Fig. 4 and ¶ [0180]).  

Regarding claim 4, Schunder further teaches:
causing a display of the route (the route matching the desired criteria is presented to the user – see at least Fig. 4 and ¶ [0180]; output may be made to a vehicle navigation device 60 – see at least Fig. 1 and ¶ [0036]).  

Regarding claim 5, Schunder further teaches:
LEGAL02/38461536v4determining the one or more tiles fails to include traffic information for one or more links of the route tree (the tile is checked to see if a newer version is available – see at least Fig. 4 and ¶ [0178]; i.e., an older version does not include updated traffic information; and 
requesting one or more additional tiles containing the traffic information for the one or more links of the route tree that fails to include traffic information (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]; system can determine that updates are needed and pull updates form a remote server – see at least ¶ [0142]).  

Regarding claim 6, Schunder further teaches:
receiving the one or more additional tiles containing the traffic information of the one or more links of the route tree that fails to include traffic information (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]); and 
updating the route based on at least one of the one or more additional tiles (once all tiles are updated, the system applies the tile data to the determined route to find the fastest route, or other optimization – see at least Fig. 4 and ¶ [0180]).  

Regarding claim 7, Schunder further teaches:
wherein the one or more tiles includes at least one of a tile identification number, a date of capture, a time of capture, a road specifications, or traffic information associated with each tile (road coordinates, road composition, road type, road class – see at least ¶ [0055]; traffic pattern data – see at least ¶ [0066]-[0069]; tile data versions and comprehensive numbering – see at least ¶ [0087]-[0091]).

Regarding claim 21, Abraham further teaches:
wherein the graph search is a bidirectional graph search algorithm (bidirectional Dijkstra algorithm – see at least ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for advanced map information delivery, processing, and updating of Schunder to determine routes using a conventional method such as a bidirectional Dijkstra algorithm, as further taught by Abraham, to determine an optimal route between a destination and start location (Abraham at ¶ [0019], [0021]).

With respect to claims 8-9, 11-16, 18-20, and 22, please see the rejections above with respect to claims 1-2, 4-7, and 21, which are commensurate in scope to claims 8-9, 11-16, 18-20 and 22, with claims 1-2 and 4-7 being drawn to a method of determining route guidance, claims 8-9 and 11-14 being drawn to a corresponding apparatus, and claims 15-16 and 18-20 being drawn to a corresponding computer program product.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666